DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/20/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 09/20/2021 are noted. 

Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 line 4 recites a “;” after comprising. It should instead recite a “:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 to 20 are rejected under 35 U.S.C. 101 because they cover both non-statutory subject matter and statutory subject matter.  More specifically, Claims 17 to 20 are directed to computer-readable media that cover signals per se, which are non-statutory subject matter.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  





Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a method of a gaming system, a method, and a one or more computer readable storage media in claims 1 to 20. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving performing observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 9) recites a gaming system comprising one or more processors and a memory (additional elements), the memory storing computer-executable instructions which, when executed, cause the one or more processors to perform operations comprising: 
displaying indicators for a plurality of wager levels (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
allocating one or more gameplay instances in a special event mode for a first wager level of the plurality of wager levels, wherein a wager at an amount determined at least in part by the first wager level is required to initiate a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
saving a first set of state information for the first wager level, the first set of state information comprising an indicator that the first wager level is in the special event mode and a number of remaining gameplay instances of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving player input selecting an indicator for a second wager level of the plurality of wager levels (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
loading a second set of state information for the second wager level, the second set of state information comprising an indicator of a gameplay mode for the second wager level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
determining one or more gameplay outcomes at the second wager level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving player input selecting the indicator for the first wager level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
loading the first set of state information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a wager for a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
determining a game outcome for the gameplay instance in the special event mode at least in part from a value generated by a random number generator (additional element) (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG). 

Independent Claim 10 (and its dependent claims 11 to 16) recites a method, implemented in a computing system comprising at least one hardware processor (additional element) and at least one memory (additional element) coupled to the at least one hardware process, the method comprising:
receiving an identifier of a first bet level of a plurality of bet levels selected by a player of an electronic wagering game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
allocating one or more gameplay instances in a special event mode for the first bet level of the plurality of bet levels, wherein a bet at an amount determined at least in part by the first bet level is required to initiate a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
saving a first set of state information for the first bet level, the first set of state information comprising an indicator that the first bet level is in the special event mode and a number of remaining gameplay instances of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving an identifier of a second bet level of the plurality of bet levels selected by the player (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
loading a second set of state information for the second bet level, the second set of state information comprising an indicator of a gameplay mode for the second bet level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining one or more gameplay outcomes at the second bet level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving an identifier of the first bet level of a plurality of bet levels selected by the player (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); loading the first set of state information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a bet for a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
determining a game outcome for the gameplay instance in the special event mode at least in part from a value generated by a random number generator (additional element) (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Clam 17 (and its dependent claims 18 to 20) discloses one or more computer-readable storage media storing computer-executable instructions which, when executed by one or more hardware processors (additional element), cause the one or more processors to perform operations comprising:
allocating one or more gameplay instances in a special event mode for a first bet level of a plurality of bet levels, wherein a bet at an amount determined at least in part by the first wager level is required to initiate a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
saving a first set of state information for the first bet level, the first set of state information comprising an indicator that the first bet level is in the special event mode and a number of remaining gameplay instances of the one or more gameplay instances in the special event mode(rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); - 75 -RAH 9889-103073-02 09/20/21 P06052USU2FILED VIA EFS ON SEPTEMBER 20, 2021 
receiving player input selecting an indicator for a second bet level of the plurality of bet levels (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
loading a second set of state information for the second bet level, the second set of state information comprising an indicator of a gameplay mode for the second bet level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining one or more gameplay outcomes at the second bet level(rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving player input selecting an indicator for the first bet level (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
loading the first set of state information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a bet for a gameplay instance of the one or more gameplay instances in the special event mode (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
determining a game outcome for the gameplay instance in the special event mode at least in part from a value generated by a random number generator (additional element)(rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

As indicated above, each of independent Claims 1, 10, and 17 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 9, 11 to 16, and 18 to 20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 10, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 10, and 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a player input device, a gaming machine, a display device, a memory device, a random number generator, and a processor generically recited computer elements in independent Claims 1, 10, and 17 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 10, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 10, and 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 10, and 17 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a player input device, a gaming machine, a display device, a memory device, a random number generator, and a processor.   These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 20 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

The above-identified computer components are generically claimed in Claims 1 to 20 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
The recitation of the above-identified generic computer limitations in Claims 1 to 20 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Additionally, the recitations relating to the random number generator are conventional and extremely well-known in at least the wagering game/computer gaming industry, as evidenced by the prior art. Furthermore, the random number generator as broadly claimed may be accomplished simply with software executing on a generic computer, such as a poker game (“casino game”) executed on a personal computer.  

Additionally, per Applicant’s specification, the additional elements are generic computing devices (paragraph 20).  Specifically, the gaming devices  illustrated are specific exemplary embodiments of EGMs, and the same or similar elements shown in gaming devices  may be included in any gaming device. More generally, an EGM may be any type of gaming machine and may include, without limitation, different structures than those shown in FIG. 1. A gaming device may use specially-configured computer hardware that implements game functionality, or a gaming device may use general-purpose computer hardware that has been programmed to implement game functionality. For example, an EGM can be implemented using a personal computer, tablet computer, smartphone, personal digital assistant, or any other computing device. (paragraphs 59 of Applicant’s specification).  
Accordingly, in light of Applicant’s specification, the claimed terms including a processor and memory are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 10 and 17 (and their dependent Claims 2 to 9, 11 to 16, and 18 to 20) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.


AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103



Upon conducting a prior art search, the closest prior art appears to be U.S. Patent Application Publications 2021/0082247 A1 to Halvorson, 2014/0087841 A1 to Council et al., and U.S. Patent 7,699,698 B2 to Randall. Council generally discloses enabling a player to allocate portions of a selected predetermined wager amount amongst a plurality of linked games. In one such embodiment, the player selects allocation percentages such that the total of the allocated portions according to the allocation percentages equals the selected predetermined wager amount. For each of the plurality of linked games, the gaming system determines and displays a game outcome, and determines and displays an award associated with the determined game outcome. The gaming system further provides the determined award for each of the plurality of linked games to the player. Halvorson generally discloses a game having selectable levels using different game information. Operations performed by the systems and methods include receiving a selection of a level from a number of predetermined levels that respectively correspond to a number of symbol sets and a number of award tables. The operations also include determining a symbol set corresponding to the level. The operations also include determining an award table corresponding to the level. The operations also include determining symbols for symbol display areas using the symbol set corresponding to the level. The operations also include displaying the symbols in the symbol display areas. The operations also include determining that the symbols displayed in the symbol display areas include a winning symbol combination using the award table corresponding to the level selected using the level selector. Randall generally discloses wager data corresponding to a plurality of wager levels including a first wager level and a greater, second wager level, each one of the wager levels being sufficient for starting a play of the main game;  receive a wager input signal, the wager input signal corresponding to a wager received from the player to start the play of the main game; designate for said play of the main game a quantity of one or more win zones associated with a plurality of the symbol display areas, wherein the quantity of win zones designated for said play of the main game is independent of whether the received wager is at the first or second wager level; display an indication of said designated win zones for said play of the main game; if the received wager is at the first wager level, randomly select a first quantity of the plurality of symbol display areas to designate as bonus evaluation areas for said play of the main game; if the received wager is at the second wager level, randomly select a second quantity of the plurality of symbol display areas to designate as bonus evaluation areas for said play of the main game, the second quantity being greater than the first quantity, wherein which of said plurality of symbol display areas are selected to be designated as bonus evaluation areas. 

However, Halvorson, Randall and/or Council does not in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. 


Conclusion
Claims 1 to 20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715